 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD ROYCE STOLZ, II,                           No. 2:18-cv-1923-KJM-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    TRAVELERS COMMERCIAL
      INSURANCE COMPANY, et al.,
15
                         Defendants.
16

17

18

19          On June 13, 2019, the court conducted a hearing with respect to Travelers’ motion to

20   enforce the court’s prior order, based upon plaintiff’s failure to provided adequate supplemental

21   discovery responses. (ECF No. 76.) Plaintiff filed an untimely response to the motion. (ECF

22   No. 82.) At the hearing, attorney Ben-Thomas Hamilton appeared on behalf of plaintiff Edward

23   Stolz, II, who was also present. Edward Murphy appeared on behalf of Travelers.

24          The court directed the parties to meet and confer directly following the hearing to discuss

25   defendant’s outstanding discovery requests. After carefully considering the parties’ written

26   briefing and oral argument, and for the reasons stated on the record at the hearing, IT IS

27   HEREBY ORDERED that:

28          1. Travelers’ motion to enforce the court’s prior order regarding plaintiff’s responses to
                                                       1
 1             discovery (ECF No. 76) is GRANTED IN PART and DENIED IN PART WITHOUT

 2             PREJUDICE.

 3         2. Within fourteen (14) days of this order, plaintiff Edward Stolz, II shall personally pay

 4             Travelers $1,725.00 in monetary sanctions for his conduct that necessitated Travelers’

 5             motion, as articulated on the record.

 6         3. Within twenty-one (21) days of this order, plaintiff shall serve supplemental

 7             responses to Travelers’ interrogatories and requests for production of documents as

 8             previously ordered (see ECF No. 65), except as to any interrogatories and requests for

 9             production that the parties agree may be withdrawn in light of meet-and-confer efforts.

10             Importantly, plaintiff has waived all objections, except as to privacy.

11         4. If necessary, after the production of such discovery, the court will entertain a renewed

12             motion from Travelers regarding issue sanctions, as articulated on the record.

13         IT IS SO ORDERED.

14   Dated: June 14, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
